Citation Nr: 0915664	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for exposure to toxic 
fumes.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for headaches, 
including under the provisions of 38 C.F.R. § 3.317.

4.  Entitlement to service connection for right hip pain, 
including under the provisions of 38 C.F.R. § 3.317.

5.  Entitlement to service connection for left hip pain, 
including under the provisions of 38 C.F.R. § 3.317.

6.  Entitlement to service connection for right knee pain, 
including under the provisions of 38 C.F.R. § 3.317.

7.  Entitlement to service connection for left knee pain, 
including under the provisions of 38 C.F.R. § 3.317.

8.  Entitlement to service connection for low back pain, 
including under the provisions of 38 C.F.R. § 3.317.

9.  Entitlement to service connection for a sleeping 
disorder, including under the provisions of 38 C.F.R. § 
3.317.

10.  Entitlement to service connection for left elbow pain, 
including under the provisions of 38 C.F.R. § 3.317.

11.  Entitlement to service connection for right elbow pain, 
including under the provisions of 38 C.F.R. § 3.317.

12.  Entitlement to service connection for skin rash, 
including under the provisions of 38 C.F.R. § 3.317

13.  Entitlement to service connection for memory loss, 
including under the provisions of 38 C.F.R. § 3.317.

14.  Entitlement to service connection for dizziness, 
including under the provisions of 38 C.F.R. § 3.317.

15.  Entitlement to service connection for groin pain, 
including under the provisions of 38 C.F.R. § 3.317.

16.  Entitlement to service connection for numbness and pain  
of the right lower leg), including under the provisions of 38 
C.F.R. § 3.317.

17.  Entitlement to service connection for right shoulder 
pain, including under the provisions of 38 C.F.R. § 3.317.

18.  Entitlement to service connection for left shoulder 
pain, including under the provisions of 38 C.F.R. § 3.317.

19.  Entitlement to service connection for a breathing 
disorder (claimed as shortness of breath/sinus bradycardia), 
including under the provisions of 38 C.F.R. § 3.317.

20.  Entitlement to service connection for an upper back 
disorder, including under the provisions of 38 C.F.R. § 
3.317.

21.  Entitlement to service connection for a left ankle 
disorder, including under the provisions of 38 C.F.R. § 
3.317.

22.  Entitlement to service connection for a muscle fatigue 
and pain disorder, including under the provisions of 38 
C.F.R. § 3.317.

23.  Entitlement to service connection for swelling and 
stiffness of the hands and fingers, including under the 
provisions of 38 C.F.R. § 3.317.

24.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a sprained right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to 
September 1992, including service in the Southwest Asia 
Theater of Operations.  Decorations and awards include a 
Southwest Asia Service Medal with 3 Bronze Service Stars and 
a Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Board notes that the issue of service connection for skin 
rash was first denied in December 1992; prior to enactment of 
the Persian Gulf War Veterans' Benefits Act and codification 
of 38 C.F.R. § 3.317.  In view of this subsequent 
liberalizing legislation new and material evidence is not 
required to reconsider this formerly denied claim.

The Board notes that during a July 2004 examination by a 
private physician the Veteran reported that he had not worked 
since 2003.  Accordingly, the issue of total disability based 
on individual unemployability, which has not been 
adjudicated, is referred back to the RO for appropriate 
action.

The issues of entitlement to service connection for 
dizziness/lightheadedness, skin rash, right knee pain, left 
knee pain, left elbow pain, left shoulder pain, right 
shoulder pain, muscle fatigue/muscle pain, a sleeping 
disorder, memory loss, a breathing disorder, and numbness and 
pain of the right lower leg are addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's left ankle disorder is linked by medical 
opinion evidence to his service-connected right ankle 
disorder.  

2.  Exposure to Persian Gulf War oil fires is not, in and of 
itself, a disability for which VA disability compensation may 
be paid.

3.  A pes planus disorder was detected during the Veteran's 
January 1987 enlistment examination and duly noted on the 
ensuing report.

4.  The record contains no evidence of any increase in 
severity during service of the Veteran's pre-existing pes 
planus disorder.

5.  The Veteran's headaches, right arm pain, bilateral hip 
pain, groin pain, swelling and stiffness of the hands and 
fingers, and upper and lower back pain are attributable to 
medically known diagnoses, so the provisions of 38 C.F.R. § 
3.317 do not apply with regard to these claims.

6.  The Veteran did not complain of and was not treated for 
headaches or right arm pain during service, and these 
disorders are not linked by competent medical evidence to 
service.

7.  The Veteran did not complain of and was not treated for 
bilateral hip osteoarthritis or bilateral hand/fingers 
rheumatoid arthritis during service or within the year 
thereafter, and these disorders are not linked by competent 
medical evidence to service.

8.  The Veteran did not complain of and was not treated for 
groin pain during service, and competent medical evidence 
instructs that this disorder is secondary to his nonservice-
connected bilateral hip arthritis.

9.  Radiology testing shows that the Veteran's upper and 
lower back pain disorders are each of medically known 
etiology; and these diagnosed disorders are not linked by 
competent medical evidence to service.

10.  The Veteran's service-connected right ankle disorder, 
which is productive of dorsiflexion of 0 to 15, plantar 
flexion of 0 to 45, and a slightly antalgic gait, is 
demonstrative of at most moderate limitation of motion.



CONCLUSIONS OF LAW

1.  A left ankle disability is secondary to a service-
connected right ankle disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).

2.  A claimed exposure to toxic fumes disability was not 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  A pes planus disability was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).

4.  A right hip disability was not incurred, and may not be 
presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2008).

5.  A left hip disability was not incurred, and may not be 
presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2008).

6.  A groin pain disability was not incurred, and may not be 
presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2008).

7.  A bilateral hand/fingers disability was not incurred, and 
may not be presumed to have been incurred, during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).

8.  A right elbow disability was not incurred, and may not be 
presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2008).

9.  An upper back disability was not incurred, and may not be 
presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2008).

10.  A lower back disability was not incurred, and may not be 
presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2008).

11.  A headaches disability was not incurred, and may not be 
presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2008).

12.  The criteria for a rating in excess of 10 percent for 
residuals, right ankle strain, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270-5274 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection, left ankle

The Veteran seeks service connection for a left ankle 
disorder.  In his Notice of disagreement he averred that his 
avoidance of pressure on his service-connected right ankle 
has caused him to lean and apply his weight towards the left 
ankle.  The Board notes that the Veteran is service-connected 
for "residual sprain, right ankle."

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Service treatment records (STRs) contain no record of any 
complaints of or treatment for left ankle pain.  The record 
also contains no post-service medical evidence of a direct 
link between the Veteran's left ankle pain and service.  
Service connection for a left ankle disorder under the 
provisions of 38 C.F.R. § 3.303 is thus not warranted.  
However, in October 2003 the Veteran was accorded a 
compensation and pension (C&P) Gulf War examination.  In the 
report of the examination the examiner averred as follows:

With respect to the ankles, essentially 
there is soreness in both ankles, the 
right ankle was the most serious, where 
he sprained it badly 20 years ago and he 
has probably got an overuse phenomenon 
relating to the contralateral ankle on 
the left.  

. . .

. . . This initial severe right ankle 
sprain occurred in 1989, and he had a 
rough go of it that year with both 
ankles.  There were no operations.  He 
was casted and eventually began to do 
better, until about 1993, and that is 
when he had a flare-up of the right ankle 
pain.  Up until that period of time, he 
had started having some pain and 
disability in the left ankle, as he was 
undoubtedly compensating for the pain and 
swollen right ankle.

The record contains no medical evidence to the contrary.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not 
been VA's practice, which suggests that the recent changes 
amount to a substantial change.  See Allen, 7 Vet. App. at 
447-449.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the change, which version 
favors the Veteran.

Under the provisions of 38 C.F.R. § 3.310 in effect prior to 
October 10, 2006, a disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

In this case the Veteran's claim was filed prior to October 
10, 2006.  According to the October 2003 C&P examiner, the 
Veteran "has probably got an overuse phenomenon relating to 
the contralateral ankle on the left."  Inasmuch as the 
record contains no evidence of a left ankle disorder prior to 
the right ankle injury; in view of the October 2003 
examiner's opinion that the Veteran's current left ankle 
disorder was caused by overuse of the ankle because of the 
service-connected right ankle disability; and in the absence 
of any competent medical evidence to the contrary, the Board 
finds that a grant of service connection for a left ankle 
disability secondary to the Veteran's service-connected right 
ankle disability is warranted under the provisions of 38 
C.F.R. § 3.310 in effect prior to October 10, 2006.

VA has met the duty to notice and assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  To the extent that 
there may have been any deficiency in the timeliness or 
sufficiency of any notice, there is no prejudice to the 
Veteran given the favorable nature of the Board's decision.

Service connection, exposure to toxic fumes

The Veteran also seeks service connection for exposure to 
toxic fumes; however, the Veteran has not specified any 
residual sequelæ from said exposure.  In fact, during his 
October 2003 C&P examination he averred that he "had 
breathed the smoke, he was close to the burning oil wells, 
and he just wanted to make it known that the fumes were close 
enough to him, so that if anything is ever associated with 
the toxic fumes, he will be covered for it."  

Basic entitlement for compensation for a veteran exists if 
the veteran is disabled as the result of a personal injury or 
disease (including aggravation of a condition existing prior 
to service) while in active service if the injury or the 
disease was incurred or aggravated in line of duty.  38 
C.F.R. § 3.4(b).  [emphasis added].  Indeed, the existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).

In this case the Veteran does not seek compensation for a 
disability; rather, he merely points out that he was exposed 
to smoke and fumes from oil well fires during his service in 
the Persian Gulf.  However, exposure to smoke and fumes from 
oil well fires, in and of itself, is not a medical 
disability, and the Veteran has not articulated any 
particular disorder in his claim for service connection.  
Accordingly, the Veteran's claim for service connection must 
be denied.  

Service connection, pes planus

The Veteran also seeks service connection for pes planus.  In 
determining whether a current pes planus disorder is related 
to service, the Board will first address whether the 
presumption of soundness attaches in this instance.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137; 
38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the Veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Review of the record reveals that a pes planus disorder was 
clearly detected during the Veteran's January 1987 enlistment 
examination and noted on the ensuing report.  Since a pes 
planus disorder was clearly detected and noted during the 
Veteran's January 1987 enlistment examination, the Board 
finds that the presumption of soundness does not attach.  38 
C.F.R. § 3.304(b); see also VAOPGCPREC 3-03; Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The Board now turns 
to whether the Veteran's pre-existing pes planus disorder was 
aggravated during active duty service.  

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress" of the pre-existing condition.  38 U.S.C. § 1153; 
38 C.F.R. §§ 3.304(b), 3.306(b).  If this burden is met, then 
the Veteran is not entitled to service-connected benefits.  

Review of the record reveals no evidence of any worsening or 
increase in severity of the disorder during service beyond 
the natural progression of the disorder.  In fact, there is 
no mention whatsoever in STRs of any complaints of or 
treatment for pes planus.  The Board therefore finds by clear 
and unmistakable evidence that the Veteran's pre-existing pes 
planus disorder was not aggravated during active military 
service.  Service connection for pes planus is therefore 
denied.

Service connection, bilateral hip and groin pain

The Veteran also seeks service connection for bilateral hip 
pain and groin pain.  During an April 2003 Persian Gulf 
Protocol examination he reported that his groin and bilateral 
hip pain began in March 2003.  VA medical records (including 
x-rays) reflect a current diagnosis of "minimal degenerative 
arthritic disease involving both hips."  

As stated before, service connection will be granted if it is 
shown that the Veteran suffers from a disability contracted 
in the line of duty while in active military service.  38 
C.F.R. §§ 3.303, 3.304.  In addition, some chronic diseases, 
such as arthritis, may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a),3.309(a).  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In October 2003 the Veteran was accorded a C&P examination.  
According to the examiner, "minimal joint narrowing in both 
hips suggests early degenerative arthritis."  He added as 
follows:  "I would opine the location where he has the pain, 
the type, caliber, and quality of the pain relates more to a 
hip joint pain radiating into the groin, more so than 
anything else."  

From the outset the Board notes that the Veteran's bilateral 
hip pain has been determined to be due to osteoarthritis, 
which is a medically known disorder.  In addition, the 
October 2003 examiner avers that the Veteran's groin pain is 
secondary to his bilateral hip pain, and the record contains 
no medical opinion evidence to the contrary.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (holding that the Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment).  
Accordingly, the provisions of 38 C.F.R. § 3.317 do not apply 
with regard to these claims.

In addition, STRs contain no record of any complaints, 
diagnosis, or treatment for left or right hip pain or groin 
pain.  There is also no evidence of a hip disorder, including 
arthritis, in either hip to any degree within the year after 
service.  Indeed, during his April 2003 Persian Gulf Protocol 
Examination the Veteran reported the onset of his right and 
left hip pain as 2003 - some 10 years after his separation 
from service; and the Board finds this statement, along with 
the significant lapse in time since the onset of 
symptomatology and the Veteran's separation from service, to 
be highly probative evidence against the Veteran's claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim).  The Board further notes that 
the Veteran was accorded a C&P examination in October 2003, 
and there is no indication in the ensuing report, or any 
other medical evidence of record, of a link to service.  See 
Pond, 12 Vet. App. 341, 346 (Generally, service connection 
requires . . . medical evidence of a nexus between the 
current disability and the in-service disease or injury); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(2) (where, as here, the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion).  
Accordingly, as the probative evidence against the claim 
outweighs the Veteran's unsupported assertion of a 
relationship between his current bilateral hip disorder and 
service, service connection for a right hip disorder and a 
left hip disorder must be denied.  38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309.  In addition, since the Veteran's groin pain 
has been determined to be secondary to his nonservice-
connected bilateral hip pain, the Veteran's claim for service 
connection for groin pain must in turn be denied.


Service connection, swelling and stiffness of the hands and 
fingers

The Veteran also seeks service connection for swelling and 
stiffness of the hands and fingers, which he says began in 
2003.  X-rays of the bilateral hands in April 2003 showed no 
abnormalities; however, C&P examination in October 2003 found 
"both sides, both grips being warm, the power grip and the 
pinch grip of the forefinger and thumb, also known as the 
'precision grip,' both of them are weaker with further use."  
The examiner further remarked that it was noticeable that the 
metacarpophalangeal and proximal interphalangeal joints were 
both swollen and enlarged, with few wrinkles remaining across 
the joint lines.  He added that both thumbs were swollen.  
Laboratory tests found "an ANA, ESR (Sed Rate), a rheumatoid 
factor, CBC with differential, liver function tests, 
electrolytes, and RPR to rule out syphilitic changes and an 
AFT because of previous rare notification of some liver 
abnormalities, they were mild."  According to the October 
2003 examiner, the Veteran has "osteoarthritis of several 
locations especially the fingers and joint of the fingers and 
thumb."  He stated that there was "some element of the 
finger joints suggestive of sero-negative arthritis such as 
rheumatoid or other type of inflammatory joint disease."  He 
also noted that the Veteran had flare-up pains involving his 
metacarpophalangeal and proximal interphalangeal joints, and 
noted that the Veteran "wakes up with stiff, swollen, warm, 
reddish looking fingers."  Diagnosis was "mild 
osteoarthritis, occasionally at the distal fingertips dip 
joints, of assorted one through four fingers, through the 
four fingers bilaterally."  The examiner added as follows:  

The PIP and MCP joints of the index, 
middle, ring, and small fingers show 
evidence of a rheumatoid or inflammatory 
arthritis.  The same is true for the PIP 
joint of the thumbs bilaterally.  This is 
the classic nature of joints proximally, 
that swell to red, warm, stiffened and 
are most stiff after inactivity, or first 
thing in the morning and begin to soften, 
become less stiff, lose swelling, less 
painful and better overall function with 
exercise, as opposed to the 
osteoarthritis which gets worse with 
exercise, is better in the morning and 
worse at night.  It is my belief that the 
gentleman has two types of arthritis.  
And, I also believe that the inflammatory 
arthritis plays a greater role than not.

Analysis

From the outset the Board notes that the Veteran's bilateral 
hand and fingers complaints have been determined to be due to 
rheumatoid or inflammatory arthritis, each of which is a 
medically known disorder.  The provisions of 38 C.F.R. § 
3.317 thus do not apply.

In addition, STRs contain no record of any complaints, 
diagnosis, or treatment for pain in the hands and fingers.  
There is also no evidence of pain in either hand to any 
degree within the year after service.  38 C.F.R. § 3.307.  
Indeed, during his April 2003 Persian Gulf Protocol 
Examination the Veteran reported the onset of his bilateral 
hand and fingers pain and swelling as March 2003 - some 10 
years after his separation from service; and the Board finds 
this significant lapse in time between the onset of symptoms 
and the Veteran's separation from service to be highly 
probative evidence against the Veteran's claim.  See Maxson, 
230 F.3d 1330.  The Board further notes that there is no 
suggestion in the October 2003 C&P examination or any other 
medical evidence of record of a link between the Veteran's 
bilateral hand/fingers disorder and service.  Pond, 12 Vet. 
App. 341, 346; Espiritu, 2 Vet. App. 492.  Accordingly, as 
the probative evidence against the claim outweighs the 
Veteran's mere allegation of a nexus to service, service 
connection for a bilateral hand/fingers disorder must be 
denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

Service connection, right elbow pain

The Veteran also seeks service connection for right elbow 
pain.  During his April 2003 Persian Gulf Protocol 
Examination he reported that his elbow pain began in 2001.  

STRs contain no record of any complaints, diagnosis, or 
treatment for a right elbow disorder; however, private 
medical records (dating from August 2001 inform of an on-the-
job injury and of a Workers' Compensation claim.  Urgent Care 
Treatment records dated in August 2001 include the following 
remarks:

c/o (r) arm pain [with] swelling on and 
off, weakness in (r) hand grip x 1 wk, Pt 
states he hurt (r) hurt trying to pull a 
heavy object out of a car trunk.

In a separate report another physician wrote as follows;

S:	injured his right arm trying to pull 
a heavy object out of a car trunk.  
Since that time he has had severe 
pain of his right upper forearm and 
his elbow region.  The pain is worse 
with extension movements of his arm 
and he has some mild pain at rest as 
well.
O:	PHYSICAL EXAMINATION.  He has 
palpable tenderness over the lateral 
epicondyle.  He has pain along the 
extensor muscle and tendons of the 
right forearm.  He has pain with 
grip strength that is only 3/5 that 
radiates up his extensor muscles and 
he has pain with pronator and 
supinator resistance testing.  There 
is mild swelling of the extensor 
muscles on the right, mild warmth.  
There is no fluid or synovitis in 
the olecranon region.  He has 
exquisite palpable tederness over 
the lateral epicondyle.
A/P:	Right lateral epicondylitis.  . . . 
We will see him back in one week for 
follow up.  This is a Worker's Comp. 
Case . . ..

According to this evidence the Veteran's right elbow 
complaints are secondary to a private sector workplace 
injury.  As such, the provisions of 38 C.F.R. § 3.317 are not 
applicable.  Moreover, the incident took place many years 
after the Veteran's separation from service and there is no 
evidence of a link to service.  In this regard the Board 
notes that the Veteran was accorded a C&P examination and his 
right elbow pain was not linked to service.  In fact, private 
treatment records document the Veteran himself as attributing 
his elbow pain to a private sector workplace injury and 
collecting compensation from his employer for said injury; 
and the Board finds this to be highly probative evidence 
against the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 
429 (1995) (it is the Board's fundamental responsibility to 
evaluate the probative value of all medical and lay 
evidence).  Based on the evidence of record, service 
connection for right elbow pain must be denied.

Service connection, upper and lower back pain

The Veteran also seeks service connection for upper and lower 
back pain, which he indicates began in the late 1980's.  X-
rays of the lumbosacral spine taken in February 2003 were 
normal, but an MRI in March 2003 revealed as follows:

Multiplanar multi sequence noncontrasted 
MR images of the lumbar spine 
demonstrates normal lumbar lordosis.  
Mild levoscoloisis.

Vertebral bony heights are maintained.  
No spondylolisthesis.  Normal bone marrow 
signal.  Disc desiccation from L2 through 
S1.  conus terminates normally at L1.

Posterior disc material present as a mild 
bulge at L4/5 and L/3.  Far laterally, no 
significant nerve root impingement.

Axial images were obtained from L4 
through S1.

L4/5, no significant canal stenosis or 
nerve root impingement.  Mild facet 
osteoarthritis.

L5/S1, no canal stenosis or nerve root 
impingement.  Mild facet osteoarthritis.

Impression:  No significant disc disease 
identified.  Mild levoscoliosis.  
Consider muscular cause for radiating 
pain.

X-rays of the thoracic spine taken in April 2003 revealed "a 
minimal scoliosis with a convexity towards the left.  . . . 
Very little if any arthritic disease is noted."  Diagnosis 
was "mild scoliosis."  

According to the October 2003 examiner, the Veteran has 
severe restriction of limitation of motion in his 
thoracolumbar spine as measured with a goniometer and forward 
flexion, with flexion of 26 degrees before pain and extension 
of "only 13 degrees."  He also noted that the cervical and 
upper thoracic areas were not painful in the spine.  He added 
as follows:

The onset of his back pain was 
approximately 1990.  He states that he 
had lateral posterior and mild anterior 
pain that stops at the knee most often, 
the right knee pain alternates 
occasionally with the left knee and he 
also pain that radiates straight[t] down 
into the coccyx and he has pain that 
radiates straight through to the crease 
areas of his groin anteriorly.  Onset 
initially was about 1990, located in the 
areas of his spine from as high as about 
the level of T12, spinal pain up the 
spine to about T12, down the spine to the 
area of the coccyx and it was located in 
general, about the center area of L4, and 
also with bilateral touchy pain primarily 
in the L5-S1 area, goes all the way up 
the midline to T12-L1.  These areas 
represent radiation of pain exactly along 
the supraspinous ligament and it radiates 
downwards to the coccyx area and holds 
steady in the midline.  

Analysis

The Veteran says that his back pain began during service; 
however, STRs contain no record of any complaints, diagnosis, 
or treatment for a back disorder.  Even assuming, arguendo, 
that the Veteran complained and/or was treated for back pain 
during service, there is no medical evidence which suggests 
that his current thoracic scoliosis; mild facet 
osteoarthritis at L4/5; disc desiccation at L2 through S1; 
mild bulge at L4/5 and L2/3; and mild lumbar levoscoliosis 
disorders are linked to service.  Pond, 12 Vet. App. 341, 346 
(service connection requires . . . medical evidence of a 
nexus between the current disability and the in-service 
disease or injury).  While the veteran is competent to 
testify as to his in-service experiences and symptoms, where, 
as here, the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu, 2 Vet. App. 492.  
Accordingly, as there is no probative medical evidence of a 
link between service and a current upper or low back 
disorder, service connection must be denied.  38 C.F.R. §§ 
3.102, 3.303.  In addition, the Veteran himself relates the 
onset of his low back disorder as "the late 1980s," and 
diagnostic testing confirms that his upper (thoracic spine) 
and lower (lumbar spine) complaints are attributable to 
medically known etiology, so the provisions of 38 C.F.R. § 
3.317 do not apply.  

The Board further notes that with regard to the diagnoses of 
thoracic scoliosis and lumbar levoscoliosis, VA does not pay 
compensation for congenital or developmental defects.  38 
C.F.R. § 3.303(c).

As regards the radiologist's suggestion to "consider 
muscular cause for radiating pain," please note that the 
issue of service connection for a muscle fatigue/muscle pain 
disorder is addressed in the Remand portion of this decision.



Service connection, headaches

The Veteran also seeks service connection for headaches, 
which he avers began in or around March 2003.  He reported 
that these headaches occur at least once a week and can last 
anywhere from one to three days, pain "a severe 9 to 
10/10."  According to the October 2003 C&P examiner these 
are "common migraine headaches."  He added that there is 
"no scotoma or aura," and stated that the Veteran "has had 
only a few episodes of incapacitation total."  The record 
contains no medical evidence to the contrary.  According to 
the evidence the Veteran's headaches are attributable to a 
medically known diagnosis.  See Colvin, 1 Vet. App. 171 
(holding that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment).  

STRs contain no record of any complaints, diagnosis, or 
treatment for headaches.  Indeed, during his April 2003 
Persian Gulf Protocol Examination and his October 2003 C&P 
examination the Veteran reported the onset of his headaches 
as 2003 - more than 10 years after his separation from 
service; and the Board finds this significant lapse in time 
between the onset of the Veteran's headaches and his 
separation from service to be highly probative evidence 
against the Veteran's claim.  See Maxson, 230 F.3d 1330.  
Magnetic resonance imaging and magnetic resonance angiography 
testing of the brain in March 2005 were both normal.  The 
Board further notes that there is no medical evidence of a 
link to service.  Pond, 12 Vet. App. 341, 346.  Accordingly, 
as the probative evidence against the claim outweighs the 
Veteran's lay allegation of a link to service, service 
connection for headaches, diagnosed as migraine headaches, 
must be denied.  38 C.F.R. §§ 3.102, 3.303.  Consideration 
under the provisions of 38 C.F.R. § 3.317 is also not 
warranted since the Veteran's headaches have been diagnosed 
as migraine headaches, which is a known clinical diagnosis.  

Increased rating, right ankle

In a rating decision dated in April 2004 the Veteran was 
granted service connection for a residual sprain of the right 
ankle with an evaluation of 10 percent effective April 25, 
2003.  The Veteran appealed this initial rating.  Review of 
the record reveals that the Veteran's service-connected right 
ankle disability has been evaluated under the provisions of 
Diagnostic Code 5271 throughout the appeal period.  See 38 
C.F.R. § 4.71a.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  However, for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  

(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.).  

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.).  

(d) Excess fatigability.  

(e) Incoordination, impaired ability to execute skilled 
movements smoothly.  

(f) Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  38 C.F.R. 
§ 4.45.  

Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Marked limitation of ankle motion 
warrants a 20 percent evaluation.  Id.  Normal range of 
motion of the ankle is dorsiflexion from zero to 20 degrees 
and plantar flexion from zero to 45 degrees. 38 C.F.R. § 
4.71, Plate II.

Other potentially applicable criteria includes Diagnostic 
Code 5270, which provides for a rating of 40 percent when 
there is ankylosis of the ankle in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion or eversion deformity 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 
rating of 30 percent is assigned if there is ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees, and a rating of 20 
percent is assigned for ankylosis of the ankle in plantar 
flexion less than 30 degrees.  Id.

The rating schedule also provides for a 20 percent rating 
under Diagnostic Code 5272 when there is ankylosis of a 
subastragalar or tarsal joint in poor weight-bearing position 
(38 C.F.R. § 4.71a, Diagnostic Code 5272); a rating of 20 
percent for malunion of os calcis or astragalus with marked 
deformity (38 C.F.R. § 4.71a, Diagnostic Code 5273); and a 
rating of 20 percent for astragalectomy.  38 C.F.R. § 4.71a, 
Diagnostic Code 5274.

The Board observes that the words "moderate" and "marked" 
are not defined in the rating schedule.  Rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Veteran says that he is able to do very little standing 
or walking, and is "in constant pain," due to his service-
connected right ankle disability.  He adds that he is getting 
progressively worse, and claims that he has no peace or 
relief.

C&P examination in October 2003 found right ankle flexion of 
30 degrees and extension of 10 degrees.  The examiner noted 
that the Veteran did not limp, and had "only mild pain" 
from direct compression.  He also reported that there was 
"no more leg pain, rarely does it swell and rarely does it 
bother him anymore."  He added that the Veteran had "a 
normal range of motion for the average person in both ankles 
with no differential between the two."  

In March 2008 the Veteran was accorded another C&P 
examination.  During the examination he complained of right 
ankle numbness "since about 2-3 years ago."  He reported 
that his symptoms, which he said were initially "on and 
off," were then constant.  He also complained of weakness in 
the ankle.

Physical examination found give away weakness, pain, and 
swelling of the right ankle.  The examiner further noted that 
the ankle was cold and gait was "slightly antalgic," but 
reported that there was no instability, locking, tendon 
abnormality, or dislocation/subluxation.  Range of motion 
testing found dorsiflexion of 0 to 15 degrees with no pain 
and plantar flexion of 0 to 45 degrees.  X-rays were negative 
for arthritis.  Diagnosis was right ankle strain.  According 
to the examiner, there was pain and decreased mobility, with 
activities of daily living affected as follows:

CHORES:	mild	FEEDING:	 none
SHOPPING:	 moderate 	BATHING: 	none
EXERCISE: 	severe 	DRESSING: 	none
RECREATION	moderate 	TOILETING: 	none
TRAVELING:	moderate 	GROOMING: 	none

Analysis

As stated before, the Veteran's right ankle disability is 
currently rated as 10 percent disabling under the moderate 
limitation of motion provisions of Diagnostic Code 5271.  
Examination findings in 2003 of "only mild pain" and 
"normal range of motion" do not meet the "marked 
limitation of motion" criteria for the highest rating of 20 
percent under Diagnostic Code 5271.  The examination findings 
in March 2008 of dorsiflexion from 0 to 15, and plantar 
flexion from 0 to 45 degrees, as well as the examiner's 
observation of a "slightly" antalgic gait, also belies a 
finding of marked limitation of motion.  See 38 C.F.R. § 
4.71, Plate II (Normal ankle range of motion is dorsiflexion 
from zero to 20 degrees and plantar flexion from zero to 45 
degrees).  Accordingly, the criteria for the highest rating 
of 20 percent under Diagnostic Code 5271 are not met. 

The Board further finds that a rating in excess of 10 percent 
is not warranted under any alternative provision.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  The ankle has 
not been diagnosed as ankylosed.  Indeed, according to x-rays 
taken in 2008, "the ankle joint appears normal.  No joint 
space narrowing."  Accordingly, evaluation under Diagnostic 
Codes 5270 and 5272 is not warranted.  38 C.F.R. § 4.71a.  
There is also no report of any malunion of os calcis or 
astragalus with marked deformity or astragalectomy, so 
evaluation under Diagnostic Codes 5273 and 5274 is not 
warranted.  Id.  The Board further notes that the provisions 
of Diagnostic Code 5003 are inapplicable since there are no 
x-ray findings of arthritis, and since ratings based on x-ray 
findings may not be combined with ratings based on limitation 
of motion, as is the case here.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).  Based on the evidence of 
record, the Board finds that the criteria for a rating in 
excess of 10 percent for right ankle strain are not meet at 
any time during the appeal period.

In arriving at this decision the Board has considered 38 
C.F.R. §§ 4.40 and 4.45, addressing the impact of functional 
loss, weakened movement, excess fatigability, incoordination, 
and pain.  In accordance with DeLuca, these factors were 
taken into consideration in the assigned evaluation of 10 
percent under Diagnostic Code 5271, which contemplates 
limitation of motion due to pain.  DeLuca, 8 Vet. App. at 
206-07.  The weight of the evidence is against a rating in 
excess of 10 percent.  38 C.F.R. § 3.102.

The assignment of an extra-schedular rating was also 
considered under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the Veteran's service-
connected right ankle disability has resulted in marked 
interference with his earning capacity beyond that 
contemplated by the assigned evaluation, or that it 
necessitated frequent periods of hospitalization.  The Board 
therefore finds that the impairment resulting from the 
Veteran's left ankle disability is appropriately compensated 
by the currently assigned schedular ratings.  Referral by the 
RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The evidence shows that VA has met the notice and duty to 
assist provisions of the VCAA.  Letters from the RO dated in 
May 2003 and May 2005 satisfied the duty to notify 
provisions.  The Veteran was apprised of the information and 
evidence necessary to establish his claims for service 
connection; of the evidence that VA would seek to provide; 
and of the information and evidence that he was expected to 
provide.  He was also advised of how VA determines disability 
ratings and effective dates in a letter dated in March 2006.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the March 2006 letter was issued after the April 
2004 rating decision, the Board notes that the Veteran's 
claim was readjudicated in March and in May 2008 and a 
Supplemental Statement of the Case was issued each time.  

As regards the Veteran's claim for a rating in excess of 10 
percent for his service-connected right ankle disability, the 
Board notes that this appeal stems from the initial grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the file.  The 
Veteran was also accorded multiple C&P examinations; the 
reports of which are of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The Board is satisfied that VA has sufficiently discharged 
its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for a left ankle disorder secondary to 
service-connected right ankle disability is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.

Service connection for exposure to toxic fumes is denied.

Service connection for pes planus is denied.

Service connection for right hip osteoarthritis (claimed as 
right hip pain) is denied.

Service connection for left hip osteoarthritis (claimed as 
left hip pain) is denied.

Service connection for groin pain is denied.

Service connection for rheumatoid and inflammatory arthritis 
of the bilateral hands and fingers (claimed as swelling and 
stiffness of the hands and fingers) is denied.

Service connection for right lateral epicondylitis (claimed 
as right elbow pain) is denied.

Service connection for thoracic scoliosis (claimed as an 
upper back disorder) is denied.

Service connection for mild facet osteoarthritis at L4/5; 
disc desiccation at L2 through S1; mild bulge at L4/5 and 
L2/3; and mild lumbar levoscoliosis (claimed as low back 
pain) is denied.

Service connection for migraine headaches (claimed as 
headaches) is denied

An initial disability rating in excess of 10 percent for 
residuals of a sprained right ankle is denied.

REMAND

In addition to the foregoing, the Veteran seeks service 
connection for right knee pain.  VA medical records 
(including STRs dated in 1988 (prior to the Persian Gulf War) 
confirm treatment for "c/o [complaints] of pain in the (r) 
knee x 2 months."  Other remarks are as follows:

Pt [patient] states that knee mostly 
hurts when it is bent.  Pt c/o pain 
coming from the post or side of knee.  Pt 
states that when he walks or runs pain 
doesn't increase.  Pt states that he fell 
on his knee and displaced it approx. 4 
years ago.
(O). - torn ligaments, cartilage doesn't 
seem damaged. Tendons seems to be 
infected.  [sic].
(A). Minor knee irritation

As stated above, in October 2003 the Veteran was accorded a 
C&P examination.  In the report of examination the examiner 
averred that there was "right knee anterior joint tibial 
plateau bone destruction and osteoarthritis on x-rays."  X-
rays found "fragmentation in the anterior tubercle of the 
right knee which could be due to Osgood-Schlatter's 
disease."  Diagnosis was "anterior tibial tubercle 
fragmentation or Osgood-Schlatter's disease in the right 
knee."  Unfortunately, the examiner did not opine as to 
whether the Veteran's current right knee disorder was linked 
to the complaints documented in STRs.  The matter must 
therefore be remanded for a new VA examination and opinion.  
38 C.F.R. § 3.327.

The Veteran also seeks service connection for recurrent 
dizziness/lightheadedness, and for a recurrent skin rash.  
STRs dated in June 1991 (which is after the start of the 
Persian Gulf War) document ER treatment for dizziness and 
lightheadedness.  

As for the Veteran's complaints of a rash, the January 1987 
report of enlistment examination shows that the Veteran had 
acne on his face, back, and arms at the time of his 
enlistment.  In addition, STRs dated in November 1991 "c/o 
[document complaints] of rash in lower back, itching more at 
night since June 91."  The diagnosis was contact dermatitis.  
A hospital record dated in February 1992 documents emergency 
room for itching during service.  The Board further notes 
that the Veteran complained of a recurrent rash during his 
April 2003 Persian Gulf Protocol Examination, and of 
"occ[asional] dyspnea when he bends over."  He also 
complained of dizziness and lightheadedness, and of a rash, 
during his October 2003 C&P examination.

In his report of examination the 2003 examiner ascribed the 
onset of the Veteran's dizziness/lightheadedness as 1997, and 
noted that a VA treatment provider had opined that the 
Veteran's dizziness was "secondary to the significant strong 
medications he is taking."  However, the examiner made no 
mention of the Veteran's complaints of and treatment for 
dizziness during service, and he did not opine as to whether 
there was a link between current symptomatology and that 
documented in STRs.  He also did not opine himself as to 
whether the Veteran's dizziness was secondary to treatment 
for a service-connected disability.  Although he did note 
that the Veteran was treated for a rash during service, he 
did not opine as to a nexus to service.  Instead, he averred 
that the Veteran did not have a current skin rash disorder.  
However, the Board notes that the Veteran clearly reported 
that he had treated the rash with over-the-counter 
medications.  Additionally, the Veteran has since presented 
photographic evidence of the skin rash, and VA treatment 
records dating from at least July 2006 reflect a diagnosis of 
and treatment for "probably recurrent chronic hives and 
angiodema, unclear etiology."  

Since the Veteran is a Persian Gulf War Veteran his claims 
may be entitled to consideration under the provisions of 38 
C.F.R. § 3.317.  However, the dates of the Veteran's Persian 
Gulf War service have not been reported or verified, so it is 
unclear whether the aforesaid symptoms documented in STRs 
began prior to, during, or subsequent to the Veteran's 
service in the Persian Gulf.  On remand the RO must ascertain 
the starting and ending dates of the Veteran's Persian Gulf 
War service and document the claims file accordingly.  Since 
the claims file is being returned the Veteran should also be 
accorded a new C&P examination for an opinion as to whether 
there is a link between current symptomatology and that 
documented in STRs.  38 C.F.R. § 3.303.  

In addition to the foregoing, the Veteran seeks service 
connection for left knee pain, left elbow pain, left shoulder 
pain, right shoulder pain, muscle fatigue/muscle pain, a 
sleeping disorder, memory loss, a breathing disorder, and 
numbness and pain of the right lower leg.  He reports the 
onset of these symptoms as after his 1992 separation from 
service.  Unfortunately, while the October 2003 examiner 
discussed these complaints in his report of examination, he 
did not state whether the Veteran's claimed left knee pain, 
left elbow pain, right shoulder pain, left shoulder pain, 
muscle fatigue/pain, sleeping disorder, memory loss, 
breathing disorder, and numbness and pain of the right lower 
leg are "attributable to a known clinical diagnosis."  This 
is significant in this case since these disorders, which by 
the Veteran's account began after his separation from 
service, are entitled to consideration under the provisions 
of 38 C.F.R. § 3.317.  On remand the claims file should be 
returned to the October 2003 for completion of his report.  
See C&P Gulf War Guidelines Examination Worksheet, #7.  If 
that examiner is no longer available the Veteran should be 
scheduled for a new Gulf War examination.  Since the file is 
being returned it should be updated to include VA treatment 
records compiled since January 2008, if any.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); 38 CFR § 3.159.  

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations, and of the possible adverse 
consequences of failing to so report.  See 38 C.F.R. § 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any VA 
medical treatment records pertaining to the 
Veteran dating from January 7, 2008.  If no 
such records exist, that fact should be 
noted in the claims file.  Also attempt to 
obtain any other evidence identified as 
relevant by the Veteran during the course of 
this remand provided that any necessary 
authorization forms are completed.  

2.  Ascertain the start and end dates of the 
Veteran's service in the Southwest Asia 
Theater of Operations during the Persian 
Gulf War and document the claims file 
accordingly.

3.  After completion of the above, schedule 
the Veteran for an examination(s) regarding 
his claims for service connection for a 
right knee disorder, a 
dizziness/lightheadedness disorder, and a 
skin rash disorder.  The skin rash 
examination should take place during an 
outbreak of the complained of skin rash.

The claims folder must be made available to, 
and reviewed by, the examiner.  All 
indicated tests should be performed, and all 
findings reported in detail.  The examiner 
is specifically requested to opine as 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that these disorders are related to 
the complaints and treatment documented in 
STRs.  In answering this question the 
examiner must consider whether the Veteran's 
complaints of dizziness/lightheadedness are 
secondary to medication taken for a 
diagnosed service-connected disability.  The 
examiner should also note the color 
photographs of the Veteran's rash that have 
been associated with the claims file.

If the examiner determines that the 
Veteran's claimed dizziness/lightheadedness 
and skin rash disorders are not related to 
the complaints and treatment documented in 
STRs, then the examiner must advise as to 
whether the Veteran's 
dizziness/lightheadedness and skin rash are 
attributable to a known clinical diagnosis 
or are secondary to a medically diagnosed 
disorder.  

NOTE:  If a current skin disorder is 
determined to have pre-existed the Veteran's 
entry into active military service (see 
January 1987 report of enlistment 
examination), the examiner must opine as to 
whether there was an increase in severity 
during service beyond the natural 
progression of the disorder.

A rationale for all opinions proffered 
should be set forth in the report provided.

4.  Return the claims file back to the 
October 2003 C&P examiner for amplification 
of the October 2003 examination report.  The 
examiner is specifically requested to advise 
as to whether the Veteran's complaints of 
left knee pain, left elbow pain, right 
shoulder pain, left shoulder pain, muscle 
fatigue/muscle pain, sleeping disorder, 
memory loss, a breathing disorder, and 
numbness and pain of the right lower leg 
are, collectively or severally, 
"attributable to a known clinical diagnosis 
or are secondary to a medically diagnosed 
disorder.  See C&P Gulf War Guidelines 
Examination Worksheet, #7.  

IF THE OCTOBER 2003 EXAMINER IS NO LONGER 
AVAILABLE, schedule the Veteran for a new 
Gulf War examination.  The claims file must 
be made available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
All indicated tests should be performed, and 
all findings reported in detail.  

The examiner is specifically requested to 
state whether the Veteran's complaints of 
left knee pain, left elbow pain, right 
shoulder pain, left shoulder pain, muscle 
fatigue/pain, swelling and stiffness of the 
hands and fingers, sleeping disorder, memory 
loss, a breathing disorder, and numbness and 
pain of the right lower leg are, 
collectively or severally, attributable to a 
known clinical diagnosis or secondary to a 
medically diagnosed disorder.  A SEPARATE 
FINDING REGARDING EACH OF THESE COMPLAINTS 
MUST BE INDIVIDUALLY REPORTED IN THE 
EXAMINATION REPORT.

A complete rationale for all opinions 
proffered must be included in the report 
provided.

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


